PER CURIAM:
Tajinder Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying as untimely his motion to reopen removal proceedings. We have reviewed the administrative record and find no abuse of discretion in the Board’s order. See 8 C.F.R. § 1003.2(a) (2007) (“The decision to grant or deny a motion to reopen ... is within the discretion of the Board.... ”); Barry v. Gonzales, 445 F.3d 741, 744 (4th Cir.2006) (stating abuse of discretion standard), cert. denied, — U.S. -, 127 S.Ct. 1147, 166 L.Ed.2d 997 (2007). We therefore deny the petition for review for the reasons stated by the Board. See In re: Singh, No. A73-570136 (B.I.A. May 8, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.